Citation Nr: 0307360	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  00-16 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a gunshot wound to the abdomen, to include 
whether the gunshot wound was incurred in the line of duty.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
April 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  In an unappealed May 1977 administrative decision, the RO 
concluded that the veteran's gunshot wound of the abdomen, 
incurred in service, was proximately caused by his own 
willful misconduct and was not incurred in the line of duty.

2.  In an unappealed December 1983 rating decision, the RO 
denied reopening the veteran's claim for service connection 
for residuals of a gunshot wound to the abdomen, as there was 
no new and material evidence to warrant reconsideration of 
the May 1977 decision.  

2.  The evidence received since the time of the prior final 
decisions is so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for residuals of a gunshot 
wound to the abdomen.


CONCLUSIONS OF LAW

1.  The May 1977 administrative decision that concluded that 
the veteran's gunshot wound of the abdomen was proximately 
caused by his own willful misconduct and was not incurred in 
the line of duty is final, and the December 1983 rating 
decision that denied reopening that claim is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.302 (2002).

2.  New and material evidence has been presented to reopen a 
claim for entitlement to service connection for residuals of 
a gunshot wound to the abdomen.  38 U.S.C.A. §§ 5103, 5103A, 
5108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be awarded service connection for residuals of a gunshot 
wound that he sustained to his abdomen during active military 
service.  He disputes VA's earlier finding that his injury 
was not incurred in the line of duty.

A brief review of the history of this appeal is as follows.  
The veteran served on active duty in the United States Army 
from June 1966 to April 1976, as a medical specialist.  He 
was honorably discharged from service, and his awards and 
decorations include two Purple Hearts.  

Following service separation, in August 1976, the veteran 
filed a claim for service connection for a gunshot wound to 
the abdomen.  His service medical records confirm that he 
sustained a gunshot wound to the abdomen in October 1968.  A 
February 1969 Report of Investigation found that the 
veteran's intentional misconduct was the proximate cause of 
the injury, and that the veteran was not mentally sound at 
the time.  The report also concluded that the veteran's 
gunshot wound to the abdomen was not incurred in the line of 
duty, and was due to the veteran's own misconduct.  According 
to the report, in October 1968, the veteran was discovered 
booby-trapping an aid station vehicle with a hand grenade.  
When apprehended, he was apparently in "a state of 
intoxication from florinal tablets."  He was described as 
irrational, and considered dangerous.  As there was no 
transportation available for evacuation, he was secured in 
the battalion prisoner of war (POW) cage under armed guard.  
While confined, he apparently attacked the guard in an escape 
attempt.  The guard fired his rifle at the veteran, striking 
him in his abdomen.  

A Statement of Medical Examination and Duty Status dated in 
October 1968 indicates that the veteran admitted to having 
taken a large dose of Florinal tablets, and appeared to be in 
an intoxicated state.  The following sworn statement was 
taken from the veteran:  

When I was wounded, I may have taken a 
large amount of Florinol Tablets as I was 
drinking.  I cannot say because of the 
amount of alcohol I had been drinking.  
As to booby-trapping a medical vehicle, I 
do not remember this.  When I was shot, I 
was seeking shelter from the rain not 
trying to escape.

In another signed statement, dated in January 1969, the 
veteran maintained that when he was detained in the "cage" 
it started to rain, so he moved to the front of the cage near 
the door for shelter.  He stated that as he moved forward, 
the armed guard shot him in the stomach.  He stated that he 
did not remember why he was locked up, but he did remember 
that he "was very drunk at the time."  

One of the guards involved in the incident reported in a 
signed statement that the veteran had told him that he was 
going to try to escape, and that when he did he wanted the 
guards to shoot him.  The guard indicated that he did not 
observe the actual shooting, but he stated that the other 
guard had told him that the veteran tried to escape, and had 
forced him against the gate, at which time he shot him.  A 
statement from the guard who shot the veteran was not 
obtained, because he was killed in action in December 1968.

As noted, the veteran's original claim for service connection 
was received at the RO in August 1976.  Pursuant to a request 
by the RO, in February 1977, he submitted a Report of 
Accidental Injury, in which he indicated that he was very 
drunk at the time of the injury.  He stated that he did not 
recall how the incident occurred, as it was a complete blank.  
He indicated that he remembered waking up in a hospital and 
was told that a security guard shot him.

In a May 1977 administrative decision, the RO concluded that 
it was clear from the evidence of record that the veteran's 
gunshot wound of the abdomen, incurred in service, was 
proximately caused by his own willful misconduct and was not 
incurred in the line of duty.  The veteran was notified of 
that decision and his appellate rights by VA letter dated in 
May 1977, but he did not initiate an appeal as to that 
decision, and it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.

In July 1983, the veteran submitted another claim for service 
connection for a stomach wound, sustained in October 1968.  
The RO denied his claim in a December 1983 rating decision, 
finding that the claim had been previously denied 
administratively, and there was no new and material evidence 
to warrant reconsidering that decision.  The veteran was sent 
a copy of that decision and a notice of his appellate rights 
in a letter dated that same month, but he did not initiate an 
appeal as to that decision.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.

In April 1999, the veteran submitted a request to change the 
May 1977 line of duty administrative decision, based on a 
defense of insanity.  The RO denied the veteran's claim in an 
April 2000 rating decision, and the veteran perfected an 
appeal as to that decision.  Although the RO did not address 
the claim on the basis of new and material evidence, the 
Board finds that the issue is more appropriately 
characterized as whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for residuals of a gunshot wound to the abdomen, 
to include whether the gunshot wound was incurred in the line 
of duty.  This characterization is appropriate because there 
is a prior final decision on this issue.  As such, the Board 
first must determine whether new and material evidence has 
been presented before reopening and adjudicating the claim 
for service connection on the merits.  See Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996) (regardless of a 
determination made by the regional office, the Board must 
ensure that it has jurisdiction over a case before 
adjudicating the case on the merits).  In a January 2003 
letter to the veteran, the Board informed him that his claim 
would be decided on the basis of new and material evidence.  
The Board also attached to that letter the laws and 
regulations governing the veteran's claim.  Thus, there is no 
prejudice to the veteran by proceeding with an analysis of 
new and material evidence, particularly as the Board finds 
sufficient evidence to reopen this claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).

The Board notes that during the pendency of this appeal, 
there was a significant change in the law.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  VA's duty to assist was codified in 38 U.S.C.A. 
§ 5103A, which provides that VA will make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted and made effective November 9, 2000, for the most 
part.  See 38 C.F.R. §§ 3.102, 3.159.  The intended effect of 
the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA statutes and the implementing 
regulations will be collectively referred to as "the VCAA." 

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file shows that this requirement has been met, 
particularly as evidenced by the January 2003 letter from the 
Board to the veteran, which notified him of the VCAA and 
informed him of what he needed to do, as well as what actions 
VA would take to assist him with his claim, and what evidence 
VA had received in connection with his claim.  The letter 
also provided the veteran with copies of laws and regulations 
governing his claim.  The veteran was given an opportunity to 
respond to that letter, and was informed that if he did not 
respond to the letter, the Board would decide the case based 
on the evidence of record.  A response to the Board's letter 
has not been received.  Under these circumstances, the Board 
is satisfied that the veteran was put on notice as to the 
evidence needed to substantiate his claim.  See 38 U.S.C.A. 
§ 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  The 
record contains the veteran's service medical records, 
medical treatment records, and records from the Social 
Security Administration (SSA).  The Board has carefully 
reviewed the file, including the veteran's statements, and 
the Board is unaware of any additional evidence that should 
be obtained prior to proceeding with a decision as to whether 
new and material evidence was presented to reopen the claim.  
See 38 U.S.C.A. § 5103A.  As explained in the decision below, 
the Board finds sufficient evidence to reopen the claim, 
although disposition of the merits of the claim will be 
deferred, pending additional development as described at the 
end of this decision. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a)(2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  Recently there 
was a regulatory change pertaining to the definition of new 
and material evidence with respect to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (presently codified at 38 C.F.R. § 3.156(a)(2002)).  
However, as the veteran filed his claim to reopen prior to 
that date, the earlier version of the regulation remains 
applicable in this case.  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.301(a).  The simple 
drinking of alcoholic beverages is not of itself willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  However, an injury or 
disease incurred during active service shall not be deemed to 
have been incurred in the line of duty if such injury or 
disease was a result of the abuse of alcohol or drugs by the 
person on whose service benefits are claimed.  38 C.F.R. 
§ 3.301(d).  Alcohol abuse means the use of alcoholic 
beverages over time, sufficient to cause disability or death 
of the user.  Drug abuse means the use of illegal drugs, the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  Id.

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that the injury, disease, or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of the laws 
administered by VA.  38 C.F.R. § 3.1(n).  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of wanton and reckless disregard of its probably 
circumstances. 38 C.F.R. § 3.1(n)(1).  Mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death. 38 C.F.R. 
§ 3.1(n)(3).

Because willful misconduct requires an intentional act under 
38 C.F.R. § 3.1(n), and because intent presupposes mental 
capacity, insanity, if proven, may constitute a viable 
defense to a charge of willful misconduct.  Zang v. Brown, 8 
Vet. App. 246, 252 (1995) (case involving attempted suicide); 
see 38 C.F.R. § 3.354.  The act of suicide, or a bona fide 
attempt is considered to be evidence of mental unsoundness.  
38 C.F.R. § 3.302(b)(2).  Where no reasonable adequate motive 
for suicide is shown by the evidence, the act will be 
considered to have resulted from mental unsoundness.  Id.  A 
person of an unsound mind is incapable of forming an intent, 
which is an essential element of willful misconduct.  
38 C.F.R. § 3.302(a)(2).  Thus, if the act of self-
destruction is not intentional, suicide will not constitute 
willful misconduct.  38 C.F.R. § 3.302(a)(1).  Whether a 
person was mentally unsound at the time of suicide (or a bona 
fide attempt) will be determined in each individual case, 
based on all available lay and medical evidence pertaining to 
his or her mental condition at the time of suicide.  
38 C.F.R. § 3.302(b).  

The reason for the denial of this claim in May 1977, was that 
the gunshot wound was not incurred in the line of duty, and 
was the result of the veteran's own willful misconduct.  In 
December 1983, the RO denied reopening the veteran's claim as 
no new and material evidence had been presented.  Since the 
time of those decisions, substantial evidence has been 
associated with the claims file, including VA treatment 
records, SSA records, the veteran's service personnel 
records, and statements from the veteran.  Significantly, an 
April 1999 medical record from the Vet Center, signed by a 
readjustment counseling therapist, indicates that he had 
reviewed the veteran's line of duty determination documents 
regarding the October 1968 gunshot wound.  He stated that he 
had treated the veteran since 1990 for post-traumatic stress 
disorder (PTSD), and that the veteran's behavior in 1968 
reflected the early stages of PTSD.  He opined that the 
veteran's actions were acts of a "guilt-ridden, suicidal 
individual."  He further indicated that the veteran's "use 
of alcohol and/or drugs prior to the incident is reflective 
of his deteriorating mental status at the time," and that 
"[i]ntoxication was not a cause of misconduct:  it was 
facilitative of his suicidal behavior."  

Additionally, in an October 2000 VA examination report for 
mental disorders, the examiner described the Vet Center 
record as "quite significant," in that it documented the 
veteran's intense survival guilt of his Vietnam combat 
traumatic experiences.  The examiner related the veteran's 
reports of suicide thoughts during his service in Vietnam, 
including a suicide attempt 24 hours prior to the booby-
trapping incident in which he was shot.  The examiner 
diagnosed the veteran with chronic, severe PTSD, with intense 
survival guilt due to his combat traumatic experiences.

The Board finds that the evidence from the Vet Center and the 
October 2000 VA examination report constitutes new and 
material evidence sufficient to reopen the claim.  As noted 
in the laws and regulations cited above, a bona fide suicide 
attempt, or a finding of insanity, may constitute a viable 
defense to a charge of willful misconduct.  See 38 C.F.R. 
§ 3.302; Zang, 8 Vet. App. at 252.  Both the foregoing 
medical records contain suggestions that the veteran was 
suicidal around the time of the booby-trapping incident.  For 
purposes of reopening this appeal, the medical statements are 
accepted as credible.  See Justus, 3 Vet. App. 510.  The Vet 
Center record and the October 2000 VA examination report are 
new, in the sense that they were not previously of record.  
Moreover, the evidence bears directly and substantially upon 
the specific matter under consideration, and the Board finds 
that the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
as to whether the gunshot wound to the abdomen was incurred 
in the line of duty.  See 38 C.F.R. § 3.156(a).  As such, the 
Board concludes that the claim is reopened, and to this 
limited extent the appeal is granted.  
 
As to the merits of the veteran's claim, the Board finds that 
further development is required before proceeding with 
disposition of this appeal.  Specifically, the Board intends 
to seek a medical expert opinion, as set forth in VHA 
Directive 200-049 (December 13, 2000).  See 38 U.S.C.A. 
§ 7109; 38 C.F.R. § 20.901.  The veteran will be notified of 
this action, and provided a copy of any opinion obtained, and 
will be offered an opportunity to respond to such.  




ORDER

New and material evidence has been presented to reopen a 
claim for service connection for residuals of a gunshot wound 
to the abdomen, including whether the gunshot wound was 
incurred in the line of duty, and to this limited extent the 
appeal is granted, subject to further action by the Board.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

